         Case 1:19-cv-06797-RA-KNF Document 54 Filed 09/09/21 Page 1 of 5
                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED:




 EFRAIN RESCALVO VAZQUEZ, on behalf
 of himself and all other persons similarly
 situated,
                                                                 No. 19-CV-6797 (RA)
                                 Plaintiff,

                        v.                                         MEMORANDUM
                                                                  OPINION & ORDER
 WALLY’S DELI & GROCERY CORP. and
 DERHIM NASSER,


                                 Defendants.



RONNIE ABRAMS, United States District Judge:

       Plaintiff Efrain Rescalvo Vazquez filed this action in July 2019, alleging that his former

employer Wally’s Deli & Grocery Corp. (“Wally’s Deli”) and its owner Derhim Nasser violated of

the overtime-wage and spread-of-hours requirements of the Fair Labor Standards Act (“FLSA”), and

the New York Labor Law (“NYLL”). On August 28, 2020, the Court granted Plaintiff’s motion for

a default judgment, after Defendants’ then-attorney had failed to respond to the Complaint or any of

the Court’s orders for nearly a year. The matter was subsequently referred to Magistrate Judge Fox

for an inquest into damages, which remains pending. Defendants now move to set aside default on

the basis that the default resulted from the illness of their attorney and difficulties associated with the

COVID-19 pandemic. For the reasons that follow, the motion—which is uncontested—is granted.
         Case 1:19-cv-06797-RA-KNF Document 54 Filed 09/09/21 Page 2 of 5



                                           BACKGROUND

       Plaintiff initiated this action on July 22, 2019, alleging that he worked for Defendants from

August 2013 until July 2019, and that he was not provided legally required overtime or spread-of-

hours compensation despite the fact that he often worked 12-hour shifts and clocked more than 60

hours per week. See Compl. ¶¶ 26-36. Although Attorney Harold Weisberg filed a notice of

appearance on behalf of Defendants on September 3, 2019, Dkt. 10, Defendants did not respond to

the Complaint nor did they appear for the Court-mandated mediation. See Dkt. 32 at 4. The Clerk of

Court entered certificates of default against both Defendants on December 12, 2019, and Plaintiffs

moved for a default judgment on January 29, 2020. Dkts. 18, 21-23. On August 28, 2020, after

Defendants had failed to respond to three orders that had been served on them, the Court granted that

motion. See Dkt. 32.

       By separate order, the Court referred the matter to Magistrate Judge Fox for an inquest into

damages. Dkt. 33. On November 2, 2020, before that inquest was complete, Defendants filed the

instant motion to set aside default. Dkt. 53 (“Mot.”). Plaintiffs have not submitted any opposition.

                                            DISCUSSION

       Although the Court granted Plaintiff’s motion for a default judgment, final judgment has not

yet been entered in this action. Federal Rule of Civil Procedure 60(b), which sets aside grounds for

relief from a final judgment, is thus inapplicable and the Court will evaluate the motion under the

framework of Rule 55(c). See New York v. Green, 420 F.3d 99, 104 (2d Cir. 2005). Pursuant to that

rule, “[t]he court may set aside an entry of default for good cause.” Fed. R. Civ. P. 55(c). As the

Federal Rules of Civil Procedure do not define “good cause,” the Second Circuit has established three

criteria for determining whether to relieve a party from default: “(1) the willfulness of default, (2) the

existence of any meritorious defenses, and (3) prejudice to the non-defaulting party.” Bricklayers &

Allied Craftworkers Loc. 2, Albany, N.Y. Pension Fund v. Moulton Masonry & Const., LLC, 779 F.3d

                                                    2
         Case 1:19-cv-06797-RA-KNF Document 54 Filed 09/09/21 Page 3 of 5



182, 186 (2d Cir. 2015) (internal quotation marks omitted) (per curiam). A motion to set aside a

default is “addressed to the sound discretion of the district court.” SEC v. McNulty, 137 F.3d 732,

738 (2d Cir. 1998).

       Moreover, the Second Circuit Court of Appeals has “expressed a strong preference for

resolving disputes on the merits.” Green, 420 F.3d at 104 (internal quotation marks omitted). It is

well established in this Circuit that “good cause” should be “construed generously” since “defaults

are generally disfavored and are reserved for rare occasions.” Enron Oil Corp. v. Diakuhara, 10 F.3d

90, 96 (2d Cir. 1993). “Accordingly, in ruling on a motion to vacate a default judgment, all doubts

must be resolved in favor of the party seeking relief from the judgment in order to ensure that to the

extent possible, disputes are resolved on their merits.” Green, 420 F.3d at 104.

       Applying that framework, the Court concludes that the good-cause standard is easily met here.

With respect to the first factor, the Second Circuit has defined willfulness to “refer to conduct that is

more than merely negligent or careless, but is instead egregious and . . . not satisfactorily explained.”

Bricklayers & Allied Craftworkers, 779 F.3d at 186 (internal quotation marks omitted). Defendants

have provided a reasonable explanation for the default. The attorney who filed a notice of appearance

on behalf of defendants in this case, Harold H. Weisberg, was stricken with life-threatening cancer in

early 2020. Mot. at 4. Mr. Weisberg affirms that the combination of his illness, his advanced age of

85, and the COVID-19 pandemic has prevented him from working since February 2020. Dkt 53-6,

Declaration of Harold H. Weisberg. The Court finds that these circumstances satisfactorily explain

the default in this case. As there is no other evidence of bad faith, the Court concludes that the default

was not willful.

       The second factor also counsels in favor of setting aside default. “To satisfy the criterion of

a ‘meritorious defense,’ the defense need not be ultimately persuasive at this stage. A defense is

meritorious if it is good at law so as to give the factfinder some determination to make.” Am. All. Ins.

                                                    3
         Case 1:19-cv-06797-RA-KNF Document 54 Filed 09/09/21 Page 4 of 5



Co. v. Eagle Ins. Co., 92 F.3d 57, 61 (2d Cir. 1996) (internal quotation marks omitted). In this case,

Defendants deny the allegations in the Complaint, and assert both that “Plaintiff did not work for the

period of time he alleges and … did not work the alleged exorbitant hours.” Mot. at 4. Defendant

Derhim Nasser and Wally’s Deli manager Khalifa Saleh have submitted affidavits that contradict

Plaintiff’s version of events based on their personal knowledge of working with Plaintiff. If proven

true, the assertions contained in this affidavits would absolve Defendants of liability. The Court thus

concludes that Defendants have met the standard for a meritorious defense.

       With respect to prejudice, the Court agrees with Defendants that there is no indication that the

delay caused by the default will interfere with Plaintiff’s prosecution of this case. The Second Circuit

has established that “delay standing alone does not establish prejudice” sufficient to defeat a motion

to vacate a default. Enron Oil Corp., 10 F.3d at 98. “Rather, it must be shown that delay will result

in the loss of evidence, create increased difficulties of discovery, or provide greater opportunity for

fraud and collusion.” Davis v. Musler, 713 F.2d 907, 916 (2d Cir. 1983) (internal quotation marks

and citation omitted).       There is no indication that any of those factors apply here.

That Plaintiff has expressed no opposition to setting aside the entry of default further supports the

Court’s conclusion.

       In sum, each of the Rule 55(c) factors weighs in favor of vacating the entry of default.

                                           CONCLUSION

       For the foregoing reasons, Defendants’ motion to set aside the entry of default is granted. It

is hereby ORDERED that this case is referred to mediation under Local Civil Rule 83.9, and that

mediation shall be scheduled within sixty days.

       IT IS FURTHER ORDERED that to facilitate mediation the parties shall, within four weeks

of this Order, confer and provide the following:

       1. Both parties shall produce any existing documents that describe the duties and
          responsibilities of Plaintiff.
                                           4
          Case 1:19-cv-06797-RA-KNF Document 54 Filed 09/09/21 Page 5 of 5



         2. Both parties shall produce any existing records of wages paid to and hours worked by the
            Plaintiff (e.g., payroll records, time sheets, work schedules, wage statements and wage
            notices).
         3. Plaintiff shall produce a spreadsheet of alleged underpayments and other damages.
         4. Defendants shall produce any existing documents describing compensation policies or
            practices.
         5. If Defendants intend to assert an inability to pay then they shall produce proof of financial
            condition including tax records, business records, or other documents demonstrating their
            financial status.


         IT IS FURTHER ORDERED that, in the event the parties reach settlement, pursuant to Cheeks

v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), they shall prepare a joint statement

explaining the basis for the proposed settlement, including any provision for attorney fees, and why

it should be approved as fair and reasonable. The settlement agreement and joint statement shall be

presented to this Court, or to the assigned Magistrate Judge should the parties consent to proceed for

all purposes before the assigned Magistrate Judge (the appropriate form for which is available at

http://nysd.uscourts.gov/file/forms/consent-to-proceed-before-us-magistrate-judge).

         IT IS FURTHER ORDERED that, in the event the parties do not reach a settlement, they shall

promptly notify the Court that meditation was unsuccessful and meet and confer pursuant to Fed. R.

Civ. P. 26(f) in preparation for their initial pretrial conference.



SO ORDERED.

Dated:      September 9, 2021
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge




                                                     5
